Title: To George Washington from the Board of War, 7 June 1780
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] June 7th 1780

The board are desirous of seeing Capt. Bowman of the Jersey Troops, on the subject of his command at Squan, during the last Winter & Spring, & would be much obliged to your Excellency to order him to repair to Philadelphia without delay. I have the honor to be with the highest respect Yr Excellency’s Most obed. Hble Servt

by ord.Ben. Stoddert Secy

